Order of the County Court, Westchester County, vacating a judgment of the Police Court of the Village of Port Chester in favor of appellant and against respondents, reversed on the law, with $10 costs and disbursements, and the motion to vacate the judgment denied, with $10 costs. In the absence of an appeal to that court, the County Court of Westchester County was without power to vacate the judgment of the Police Court. (L. 1949, eh. 851, § 3; Justice Ct. Act, § 426; Quaekenbush v. Johnston, 249 App. Div. 452; East Syracuse Motor Car Co. v. Tuttle, 230 App. Div. 872; Baker B. & L. Co. v. Buel, 188 App. Div. 822; Van Orsdale v. Genesee Valley Garage, 150 Mise. 655; Bieser v. Weiner, 144 Mise. 94.) Nolan, P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.